 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JAMES REIDER, individually and on          Case No. 8:18-cv-01085-JLS-AS
     behalf of all others similarly situated,
12                                              JUDGMENT
                         Plaintiff,
13
           v.
14
     IMMACULATE BAKING CO., a
15   Delaware corporation; and DOES 1
     through 10, inclusive,
16
                         Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 1         Following     this   Court’s     November      8,   2018      Order   granting
 2   IMMACULATE BAKING CO.’S (“Defendant”) Motion to Dismiss Complaint of
 3   Plaintiff JAMES REIDER (“Plaintiff”), the Court hereby enters judgment as follows:
 4         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
 5   Complaint in this matter is dismissed in its entirety with prejudice and Judgment is
 6   entered in favor of Defendant and against Plaintiff. Defendant may recover allowable
 7   costs by filing a Bill of Costs in conformity with Local Rule 54.
 8         IT IS SO ORDERED.
 9         Dated: November 19, 2018
10
                                                    ______________________________
11                                                    Hon. Josephine L. Staton
12                                                    United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -1-
